Exhibit 10.3

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This ASSIGNMENT AND ASSUMPTION AGREEMENT (the “Assignment”) is made effective
this January 16, 2004, by and between Centiv, Inc., a Delaware corporation (the
“Assignee”) and Beijing Multimedia Limited, Inc., a corporation organized under
the laws of the British Virgin Islands (“Assignor”).

 

WHEREAS, pursuant to that certain Stock Purchase Agreement dated December 27,
2003, a copy of which is attached hereto as Exhibit “A” (the “Purchase
Agreement”), Assignor owns or has the obligation to assume and satisfy certain
executor contracts and agreements to issue derivative securities more fully
described in Exhibit “B” and “C” attached hereto (the “Pioneer Agreement” and
“Pioneer Options”, respectively).

 

NOW, THEREFORE, in consideration for Ten Dollars (US$10) and other good and
valuable consideration, when executed below by an authorized officer of Assignee
and Assignor, this Assignment will set out the understanding and agreement
regarding the assignment collectively, the assumption of the Pioneer Agreements
and the Pioneer Options are referred to herein as assumption of the Assumed
Obligations by Assignee as follows:

 

1.             Acceptance of Assignment

 

As an inducement for Eagle Treasure Limited, sole shareholder of Assignor, to
enter into the Purchase Agreement, Assignor hereby assigns all of its right,
title, and obligations under the Assumed Obligations, and Assignee hereby
accepts such assignment, effective the date hereof.

 

2.             Assumption of Duties and Obligations

 

Assignee hereby assumes the performance of all duties and obligations required
of Assignor under or pursuant to the Assumed Obligations, including but not
limited to issuing Assignee’s capital stock pursuant to the Pioneer Agreements
and Pioneer Options.

 

3.             Hold Assignor Harmless

 

Assignee will hold Assignor harmless from any liability or loss resulting from
non-performance by Assignee in satisfying the Assumed Obligations in accordance
with their respective terms, without adverse impact to Assignor, its credit
report, or reputation among the financial community and its various business
segments.

 

4.             Miscellaneous

 

A.            Authority.   The officers of Assignee and Assignor executing this
Assignment are duly authorized to do so and each party has taken all action
required by law or otherwise to properly and legally execute this Agreement.

 

B.            Notices.   Any notice under this Assignment shall be deemed to
have been sufficiently given if sent by registered or certified mail, postage
prepaid, addressed as follows:

 

--------------------------------------------------------------------------------


 

To Assignor:

Beijing Multimedia Limited

 

c/o East Asia Corporate Services (BVI) Limited

 

East Asia Chambers, P.O. Box 901

 

Road Town, Tortola, British Virgin Islands

 

Telephone:

 

Facsimile:

 

 

To Assignee:

Centiv, Inc.

 

988 Forest Edge Drive

 

Vernon Hill, ILL 60061

 

Telephone: (847) 876-8300

 

Facsimile: (847) 995-1296

 

or to any other address which may hereafter be designated by either party by
notice given in such manner. All notices shall be deemed to have been given as
of the date of receipt.

 

C.            Entire Agreement.   This Assignment sets forth the entire
understanding between the parties hereto and no other prior written or oral
statement or agreement shall be recognized or enforced.

 

D.            Severability.   If a court of competent jurisdiction determines
that any clause or provision of this Assignment is invalid, illegal or
unenforceable, the other clauses and provisions of the Assignment shall remain
in full force and effect and the clauses and provision which are determined to
be void, illegal or unenforceable shall be limited so that they shall remain in
effect to the extent permissible by law.

 

E.             Assignment.   None of the parties hereto may assign this
Assignment or otherwise assign, delegate or transfer the rights and obligations
of Assignor under the Agreement without the express written consent of the other
parties and any approved assignment shall be binding on and inure to the benefit
of such successor or, in the event of death or incapacity, on Assignee’s heirs,
executors, administrators and successors.

 

F.             Applicable Law.   This Assignment has been negotiated and is
being contracted for in the United States, State of Delaware, and it shall be
governed by the laws of Delaware, notwithstanding any conflict-of-law provision
to the contrary.

 

G.            Attorney’s Fees.   If any legal action or other preceding
(non-exclusively including arbitration) is brought for the enforcement of or to
declare any right or obligation under this Assignment or as a result of a
breach, default or misrepresentation in connection with any of the provisions of
this Assignment, or otherwise because of a dispute among the parties hereto, the
prevailing party will be entitled to recover actual attorney’s fees (including
for appeals and collection) and other expenses incurred in such action or
proceeding, in addition to any other relief to which such party may be entitled.

 

H.            No Third Party Beneficiary.   Nothing in this Assignment,
expressed or implied, is intended to confer upon any person, other than the
parties hereto and their successors, any rights or remedies under or by reason
of this Assignment, unless this Agreement specifically states such intent.

 

--------------------------------------------------------------------------------


 

I.              Further Assurances.   At any time and from time to time after
the effective date of this Assignment, each part hereto will execute such
additional instruments and take such action as may be reasonably requested by
the other party to confirm or perfect title to the securities and other assets
to be [ILLEGIBLE] by Assignee under the Agreement or other wise to be
transferred pursuant to the Agreement or this Assignment, or otherwise to carry
out the intent and purposes of this Assignment.

 

J.             Amendment or Waiver. Every right and remedy provided herein shall
be cumulative with every other right and remedy, whether conferred herein, at
law, or in equity, and may be enforced concurrently herewith, and no waiver by
any party of the performance of any obligation by the other shall be construed
as a waiver of the same or any other default then, theretofore, or thereafter
accurring or existing. At any time prior to the effective date of this
Assignment, this Assignment may be amended by a writing signed by all parties
hereto.

 

K.            Headings.   The section and subsection headings in this Assignment
are inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Assignment.

 

L.             Counterparts; Facsimile.   It is understood and agreed that this
Assignment may be executed in any number of identical counterparts, each of
which may be deemed on original for all purposes. Further any such executed
original or counterpart may be delivered by facsimile or similar instantaneous
electronic transmission device pursuant to which the signature of or on behalf
of such party can be seen, and such execution and delivery shall be considered
valid, binding and effective for all purposes.  At the request of any party
hereto, all parties agree to execute an original of this instrument as well as
any facsimile, telecopy or other reproduction hereof

 

IN WITNESS WHEREOF, the parties thereto have [ILLEGIBLE] this Assignment to be
executed the day and year first above written.

 

 

“Assignor:

 

Beijing Multimedia Limited

 

 

 

 

 

By:

/s/ Mak Wai Keung, Shawn

 

 

 Name: Mak Wai Keung, Shawn

 

 

  Title: Director

 

 

 

“Assignee”

 

Centiv. Inc.

 

 

 

 

 

By:

/s/ Ma Patrick

 

 

  Name : Ma Patrick

 

 

  Title: Director

 

--------------------------------------------------------------------------------